           Case 2:20-cv-01561-WSH Document 30 Filed 09/21/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTSBURGH COMMISSION ON HUMAN )
RELATIONS and MEKALA MICHELLE    )
FRANGOS,                         )
                                 )
                     Plaintiffs, )
                                 )
           v.                    )                    No. 2:20-cv-1561-WSH
                                 )
VILLAGE GREEN and                )
CCI HISTORIC, INC.,              )
                                 )
                     Defendants. )


                        ORDER APPOINTING SPECIAL MASTER


         AND NOW, this 21st day of September 2021, in light of a discovery dispute between the

parties with respect to the deposition of Plaintiff Mekala Michelle Frangos (“Frangos”), and at the

parties' request and upon their consent evidenced by their Joint Notice Regarding Appointment of

Special Master (Docket No. 29), the Court has determined that a special master will be appointed

to oversee the resolution of Plaintiff Frangos’ deposition. Therefore, it is HEREBY ORDERED as

follows:

         1.     Carole Katz, Esquire shall be appointed as Special Master in this matter for the

limited purposes outlined in this Order. The duties of the Special Master shall be to preside over

the remainder of Plaintiff Frangos’ deposition. The Court directs Ms. Katz to file the Special

Master's Affidavit confirming that she is aware of no grounds for disqualification under 28 U.S.C.

§ 455.

         2.     Pursuant to Rule 53(b)(2), the Court hereby directs the Special Master to proceed

with all reasonable diligence to perform the duties set forth herein, as well as any additional duties

that the Court in its discretion may impose by further orders from time to time. The Special Master
           Case 2:20-cv-01561-WSH Document 30 Filed 09/21/21 Page 2 of 4




shall have the authority to take all appropriate measures to perform the assigned duties fairly and

efficiently. To the extent the Special Master issues any order, report or recommendation on any

dispute referred to her by the Court, the Special Master shall comply with all of the

requirements of Rule 53(d) respecting entry of any such order.

       3.      The parties shall cooperate with the Special Master for the scheduling of

Plaintiff Frangos’ deposition. The deposition shall be recorded by a court reporter in

accordance with Federal Rules of Civil Procedure 28 and 30(b)(3), or by stipulation of the

parties.

       4.      The Special Master may correspond with counsel for Plaintiffs and Defendants

jointly through conference calls and written correspondence, including, but not limited to,

emails and letters, and may request additional information or documents from Plaintiffs or

Defendants relating to the duties described herein, including, without limitation, briefs, letters,

or position statements clarifying or providing additional information about their respective

positions. The Special Master, however, shall not have ex parte communications with any

party or their respective counsel. The Special Master, may, at her discretion, convene a pre-

deposition status conference (by telephone, videoconference, or in-person), either with

counsel, or with both counsel and parties.

       5.      The Special Master may, at any time, communicate ex parte with the Court for

any purpose relating to the duties described herein. In particular, if the Special Master

identifies any matters that pose particular or unique problems, the Court shall be consulted.

       6.      Pursuant to Rule 53(b)(2)(C), the Special Master shall maintain orderly files

consisting of all documents submitted to her by the parties and any of her written orders,

findings, and/or recommendations. The Special Master shall file any written orders, findings,


                                                -2-
          Case 2:20-cv-01561-WSH Document 30 Filed 09/21/21 Page 3 of 4




and recommendations with the Court via the Court's Electronic Case Filing ("ECF") system.

Such filing shall fulfill the Special Master's duty to serve her order(s) on the parties pursuant

to Rule 53(e).

       7.        The following persons are designated as the primary contacts for the Special

Master:

                    Plaintiffs: Kristen C. Weidus, Esq.     Defendants: Sunshine R. Fellows, Esq.

       8.        The Special Master shall prepare and file a written Report and Recommendation in

accordance with Federal Rule of Civil Procedure 53(e) regarding whether or not Plaintiff Frangos’

deposition has been completed, and whether any additional rulings are recommended, including,

but not limited to, sanctions pursuant to Fed.R.Civ.P. 30(d)(2) or an award of expenses pursuant

to Fed.R.Civ.P. 30(d)(3)(c) and 37(a)(5). The Report and Recommendation shall include

recommended findings of fact and conclusions of law as appropriate. The parties will be provided

a period of fourteen (14) days from the filing of the Report and Recommendation in which to file

objections to the Report. Responses to any such objections shall be filed within five (5) business

days after the filing of such objections.

       9.        The party filing objections pursuant to Paragraph 8 shall submit with such

objections any record necessary for the Court to review the Special Master's Report and

Recommendation, including, if necessary, any transcript or documents submitted by the parties in

connection with the proceedings.

       10.       The Special Master's findings of fact and conclusions of law, procedural rulings, or

recommendations will be reviewed de novo.

       11.       The Special Master shall be paid her customary hourly rate and expenses. The

Special Master's fees and expenses shall be paid 50% by Plaintiffs and 50% by Defendants. The


                                                 -3-
         Case 2:20-cv-01561-WSH Document 30 Filed 09/21/21 Page 4 of 4




Special Master shall prepare a detailed invoice for her services, which shall be provided to counsel

for the parties. Any objections or disputes regarding the Special Master's fees or expenses shall be

presented to the Court. If the Special Master determines that any party has egregiously failed to

participate in the deposition in good faith, the Special Master shall inform the Court of this

determination so that the Court can reconsider this initial fee-splitting arrangement in addition

to any recommendation for sanctions pursuant to Fed.R.Civ.P. 30(d)(2) or an award of expenses

pursuant to Fed.R.Civ.P. 30(d)(3)(c) and 37(a)(5).




                                                             /s/ W. Scott Hardy
                                                             W. Scott Hardy
                                                             United States District Judge



cc/ecf: All Counsel of Record




                                                -4-
